                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICK PIZZELLA,              :       CIVIL ACTION
                               :       NO. 18-4663
           Plaintiff           :
     v.                        :
                               :
EMPIRE DINER, et al.,          :
                               :
           Defendants          :

                               ORDER

           AND NOW, this 27th day of April, 2021, after

considering Plaintiff’s Motion for Summary Judgment (ECF No. 40)

and Defendants’ Motion for Summary Judgment (ECF No. 44) and all

responses thereto and related filings, and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED as

follows:

           1. Plaintiff’s Motion for Leave to File a Reply Brief

(ECF No. 45) is GRANTED;

           2. Defendants’ Motion for Summary Judgment (ECF No.

44) is DENIED in full;

           3. Plaintiff’s Motion for Summary Judgment (ECF No.

40) is DENIED in part and GRANTED in part. Plaintiff’s Motion is

DENIED as to the issues of back wages, liquidated damages,

injunctive relief, whether Defendant Engin Gunaydin is an

employer under the FLSA, and whether Defendants’ violations were

willful. Plaintiff’s Motion is GRANTED in relation to
establishing minimum wage, overtime, and recordkeeping

violations.

          AND IT IS SO ORDERED.



                         __________________________
                         EDUARDO C. ROBRENO, J.




                                  2
